RiOTHROOK, C. J.
1. action on menu juris® donee.’ T. The cause has once before been in this court. 72 Iowa, 570. On the former trial there was a judgment for the defendant, That judgment was reversed by this court-On the last trial there was a judgment for the plaintiff. We need not set out the record of the judgment of the district court in Dakota. It will be found set out in full in our former opinion. It is averred in the petition that the court in which the judgment was rendered was a court of general jurisdiction in the territory of Dakota. The answer contains a general denial of the averments of the petition. The plaintiff introduced the record of the judgment in evidence. This record is properly authenticated and proved by the certificates of the clerk with the seal of the court, and the certificate of the judge of said court.
It is contended by counsel for appellant, that the plaintiff failed to show that the district 'Court of Dakota was a court of general original jurisdiction, or that it had jurisdiction of actions for divorce, and for tbe allowance of alimony in proceedings of divorce. We must *444decline to enter into an elaborate discussion of these objections. It appears from the certificates to the judgment record, that the district court in Dakota was a court of record; that it had a seal and a clerk, and it will be presumed, until the contrary is shown, that it had jurisdiction of the parties and the subject of the' action. The very fact that the defendant commenced his action for divorce in said court, and invoked its jurisdiction, tends at least to show that the court had jurisdiction of the action, and of the ordinary incidents ■ thereto, such as orders and judgments for proper alimony. And, besides, courts may properly take judicial notice of the federal statutes creating courts in the territories, and defining their jurisdiction. 1 Greenl. Ev., sec. 490.
* meut: evf-II. The plaintiffs are assignees of the judgment upon which the suit is founded. A copy of‘said assignment, certified by the clerk of the court in which the judgment was rendered, was introduced in evidence.over the defendant’s objection. It is claimed that the certified copy was not the best evidence. We think that, as the assignment was made part of the record of the court, a certified copy was competent evidence, the same as other parts of the record. It is enough to say in conclusion that the record of the Dakota judgment must be regarded' as a verity in this action, and that whatever remedy, if any, the defendant ever had against the judgment was by proper proceedings in the court in which it was rendered or upon an appeal. Affirmed.